DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3-4 recite that the gas-evolving microbeads are filled with an arc-quenching gas, which constitutes new matter because the amended independent claim 1 has already established that the gas-evolving microbeads are filled with a gas-evolving material.
It is clear from the specification (par. 0014) that the two fillers are alternatives:
“The microbeads 28 may be filled with an arc-quenching gas (e.g., nitrogen, carbon dioxide, sulfur hexafluoride, etc.) or a gas-evolving material that produces an arc-quenching gas when vaporized (e.g., melamine, dicyandiamide, hexamethylenetetramine, etc.).”
There is nothing in the specification to suggest that the gas-evolving microbeads can be filled with both or a mixture of the materials, and consequently the specification fails to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 3-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not provide an adequate support for the aforementioned limitations. After considering all of the Wands factors (and specifically, that there is no adequate direction provided by the inventor/applicant, no existence of the working examples (as per the current record), and that there is low predictability of the claimed functions in the relevant arts), the Office has concluded that the quantity of experimentation needed to make or use the claimed invention based on the content of the instant disclosure will be high and undue to a person of the ordinary skill, and therefore, such a person will not be able to make and use the claimed invention without resorting to undue experimentation. See In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988); In re Brown, 477 F.2d 946, 177 USPQ 691 (CCPA 1973), and   In re Ghiron, 442 F.2d 985, 169 USPQ 723 (CCPA 1971)”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 are indefinite because it is unclear how the gas-evolving microbeads can be “filled with an arc-quenching gas” when they are already established as “filled with a gas-evolving material that produces an arc-quenching gas when vaporized” in amended claim 1. The claims appear to be combining alternative embodiments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann (DE 1463002 A) in view of Tobin (US 4349803 A). Foreign Reference and translation previously provided.
As to claim 1, Kaufmann discloses: An arc-mitigating fuse (Fig. 3) comprising: 
a fuse body 1; 
a first endcap (see top, around 4) covering a first end of the fuse body and a second endcap (see bottom, around 4) covering a second end of the fuse body; 
a fusible element 5 disposed within the fuse body and extending between the first endcap and the second endcap to provide an electrically conductive pathway therebetween (at least between terminals 4); and 
a plurality of gas-evolving microbeads 12 (first par.; p. 5 of translation) disposed within the fuse body surrounding the fusible element.
Kaufmann does not disclose:
wherein the gas-evolving microbeads are filled with a gas-evolving material that produces an arc-quenching gas when vaporized, the gas-evolving material including at least one of dicyandiamide and hexamethylenetetramine.
However, Tobin discloses: 
a gas-evolving material (melamine, dicyandiamide, or hexamethylenetetramine; col. 4, lines 10-23; claim 4) that produces an arc-quenching gas when vaporized (see applicant’s specification; par. 0014); 
in order to provide a preferred arc-extinguishing material to ensure extinguishment of any arc formed in the fuse (col. 4, lines 10-23).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kaufmann as suggested by Tobin, e.g., providing: 
wherein the gas-evolving microbeads are filled with a gas-evolving material that produces an arc-quenching gas when vaporized, the gas-evolving material including at least one of dicyandiamide and hexamethylenetetramine;
in order to provide a preferred arc-extinguishing material to ensure extinguishment of any arc formed in the fuse.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Kaufmann in view of Tobin above discloses:
wherein the gas-evolving microbeads are adapted to rupture upon an increase of heat (the melting process; first par., p. 5 of translation; Kaufmann) or pressure within the fuse body.

Claims 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann (DE 1463002 A) in view of Tobin (US 4349803 A) as applied to claim 1 above.
As to claim 7, the obvious modification of Kaufmann in view of Tobin above discloses: wherein the microbeads 12 are spherical (see Fig. 3; Kaufmann).
Kaufmann does not explicitly disclose: 
wherein the microbeads measure up to 1 millimeter in their largest dimension.  
However, Kaufmann suggests that the microbeads 12 are very small.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kaufmann in view of Tobin as suggested by Kaufmann, e.g., providing: 
wherein the microbeads measure up to 1 millimeter in their largest dimension;
in order to provide microbeads that are very small.
Further, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 8, the obvious modification of Kaufmann in view of Tobin above does not explicitly disclose (in the current embodiment):
wherein the microbeads are microbeads are made from a petrochemical plastic.  
However, Kaufmann discloses:
wherein the hollow elements 6 are made from plastic; in order to easily burst under the influence of heat (first par., p. 4 of translation).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kaufmann in view of Tobin as suggested by Kaufmann, e.g., providing: 
wherein the microbeads are microbeads are made from a petrochemical plastic;
in order to easily burst under the influence of heat.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 10, the obvious modification of Kaufmann in view of Tobin above does not explicitly disclose (in the current embodiment):
wherein the fuse body is formed of one of ceramic and glass. 
However, Kaufmann discloses:
wherein the fuse body 1 is formed of one of ceramic (last par., p. 3 of translation) and glass;
in order to provide an NH cartridge body (last par., p. 3 of translation).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kaufmann in view of Tobin as suggested by Kaufmann, e.g., providing: 
wherein the fuse body is formed of ceramic;
in order to provide an NH cartridge body.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann (DE 1463002 A) in view of Tobin (US 4349803 A) as applied to claim 1 above, and further in view of Jollenbeck (US 20040104801 A1).
As to claim 9, the obvious modification of Kaufmann in view of Tobin above does not explicitly disclose (in the current embodiment):
wherein the fusible element is one of a fuse wire, a corrugated strip, and a fuse wire wound about an insulating core.  
However, Jollenbeck discloses:
wherein the fusible element is one of a fuse wire (par. 0025-0026), a corrugated strip, and a fuse wire wound about an insulating core 14;
in order to provide a fusible element with desired behavior (par. 0025).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kaufmann in view of Tobin as suggested by Jollenbeck, e.g., providing: 
wherein the fusible element is one of a fuse wire, a corrugated strip, and a fuse wire wound about an insulating core;
in order to provide a fusible element with desired behavior.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/Examiner, Art Unit 2835